Order entered April 11, 2016




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-16-00406-CV

  MEDI-LYNX MONITORING, INC., MEDI-LYNX CARDIAC MONITORING, LLC,
                   ANDREW J. BOGDAN, Appellants

                                             V.

AMI MONITORING, INC., SPECTOCOR, LLC, AND JOSEPH H. BOGDAN, Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03634-2015

                                         ORDER
                        Before Justices Francis, Fillmore and Stoddart

       Before the Court is appellants’ Emergency Motion to Dissolve Temporary Injunction or,

in the Alternative to Stay Enforcement of the Temporary Injunction. We DENY the motion.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE